Citation Nr: 0325789	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  96-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a subtotal gastric 
resection with post-operative residuals and small bowel 
obstruction, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to additional benefits under 38 C.F.R. § 4.30 
beyond January 31, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1950 to May 
1953.  He received the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in May 1992 
and February 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The May 
1992 rating decision denied an increased rating (in excess of 
40 percent) for the veteran's service-connected subtotal 
gastric resection with post-operative residuals and small 
bowel obstruction, and granted an extension of convalescence 
for hospitalization through January 31, 1992.  The veteran, 
through his representative, entered notice of disagreement 
with the denial of increased rating and with the decision to 
limit a temporary total rating for convalescence (38 C.F.R. 
§ 4.30) to the period ending January 31, 1992.  In December 
1992, the RO issued a statement of the case on the issue of 
entitlement to extension of a temporary total rating for 
convalescence for hospitalization.  On a VA Form 9 that was 
received in February 1993, the veteran entered a substantive 
appeal regarding the issue of extension of a temporary total 
rating for convalescence for hospitalization. 

The RO did not issue a statement of the case on the issue of 
entitlement to an increased rating (in excess of 40 percent) 
for the veteran's service-connected subtotal gastric 
resection with post-operative residuals and small bowel 
obstruction until September 1995.  The veteran thereafter 
entered a substantive appeal on the increased rating issue, 
on a VA Form 9, which was received in November 1995. 

In the February 1994 rating decision, the RO denied the 
veteran's claim for a TDIU.  The veteran entered a notice of 
disagreement with this decision in June 1994 when a letter 
from the veteran's Congressman was received into the record.  
The RO issued a statement of the case on the TDIU issue in 
September 1995.  In November 1995, the veteran entered a 
substantive appeal on the TDIU issue, on a VA Form 9, which 
was received in November 1995.

In November 2000, the Board remanded these issues to the RO 
for additional development that included to request 
additional records, and for a VA examination and medical 
opinions.  That development has been completed and the case 
was returned to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the 
increased rating claim addressed in this decision, obtained 
all relevant evidence designated by the appellant, and 
provided VA medical examinations in order to assist in 
substantiating this claim for VA compensation benefits.

2.  In light of the grant of the maximum allowable extension 
of time for a temporary total rating under the provisions of 
38 C.F.R. § 4.30, and the grant of a TDIU, there is no 
reasonable possibility that additional assistance would 
further aid in substantiating either of these claims. 

3.  The veteran's service-connected subtotal gastric 
resection with post-operative residuals and small bowel 
obstruction is manifested by not more than moderate 
postgastrectomy syndrome, with characteristic mild 
circulatory symptoms after meals, occasional nausea under 
certain conditions, and abdominal tenderness; the veteran's 
service-connected subtotal gastric resection with post-
operative residuals and small bowel obstruction has not been 
manifested by symptomatology that more nearly approximates 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, weight loss, malnutrition, or anemia.

4.  The weight of the evidence for and against the claim 
evidence is in relative equipoise on the question of whether 
the veteran's service-connected subtotal gastric resection 
with post-operative residuals and small bowel obstruction 
precludes him from engaging in all types of substantially 
gainful employment consistent with his education and 
occupational background.

5.  The veteran underwent an exploratory laparatomy with 
lysis of adhesions, Roux-En-Y gastrojejunostomy, and right 
colectomy in July 1991.

6.  The weight of the evidence for and against the claim is 
in relative equipoise on the question of whether the 
veteran's July 1991 surgery required convalescence through 
September 4, 1992.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 40 percent for service-connected subtotal gastric 
resection with post-operative residuals and small bowel 
obstruction have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.110-4.113, 4.114, Diagnostic Code 7308 (2002).

2.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a TDIU have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2002). 

3.  With the resolution of reasonable doubt in the veteran's 
favor, extension of a temporary total rating under 38 C.F.R. 
§ 4.30 for convalescence for the period from February 1, 1992 
through September 30, 1992 is warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.30 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish a rating 
in excess of 40 percent for his service-connected subtotal 
gastric resection with post-operative residuals and small 
bowel obstruction.  In a June 2003 letter, the RO advised the 
veteran of the evidence needed to substantiate his claim for 
an increased rating, including the need for evidence of 
increased severity of his gastrointestinal symptomatology.  
The RO advised the veteran that VA would request any 
information or records that the veteran identified.  The RO 
advised the veteran that VA would obtain VA examination 
reports and VA treatment reports.  The RO requested the 
veteran to provide information regarding medical treatment 
and the existence of pertinent medical records; the RO sent 
VA Forms 21-4142 (Authorization and Consent to Release 
Information to VA) for this purpose.  The RO requested the 
veteran to provide specific information about dates of 
treatment, and provided a VA Form 21-4138 and a phone number 
for the veteran to use for his answer.  In a March 2003 
supplemental statement of the case, the RO provided the 
veteran the regulatory provisions of the VCAA.  Thus, with 
regard to the increased rating claim, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's increased rating claim, and 
the appellant has not identified any additional records or 
other evidence that has not been obtained.  VA specifically 
requested VA examination reports, VA hospitalization reports, 
VA outpatient treatment records, private treatment records, 
and records from the U.S. Social Security Administration 
(SSA), the U.S. Postal Service, and the U.S. Office of 
Personnel Management.  The veteran was afforded multiple VA 
compensation examinations from 1992 to April 2002, and the 
case was remanded to the RO specifically for additional 
development that included an adequate VA examination.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations. 

In light of the grant of a TDIU, and the grant of the maximum 
allowable extension of time for a temporary total rating 
based on convalescence under 38 C.F.R. § 4.30, the Board 
finds that no further evidence is necessary to substantiate 
the veteran's claims as to these issues.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this veteran's case, there is no 
reasonable possibility that further assistance would aid in 
substantiating the veteran's claims for a TDIU or additional 
benefits under 
38 C.F.R. § 4.30.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West 
2002). 

II.  Increased Rating for Residuals of Gastric Resection

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  Where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2.  

The increased rating issue on appeal is one affecting the 
digestive system.  General rating considerations for diseases 
of the digestive system are contained in 38 C.F.R. §§ 4.110-
4.113.  Minor weight loss or greater losses of weight for 
periods of brief duration are not considered of importance in 
rating.  Rather, weight loss becomes of importance where 
there is appreciable loss which is sustained over a period of 
time.  In evaluating weight loss generally, consideration 
will be given not only to standard age, height, and weight 
tables, but also to the particular individual's predominant 
weight pattern as reflected by the records.  The use of the 
term "inability to gain weight" indicates that there has 
been a significant weight loss with inability to regain it 
despite appropriate therapy.  38 C.F.R. § 4.112.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability ratings without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14 (the evaluation of the same manifestation under 
different diagnoses is to be avoided).  38 C.F.R. § 4.113.

In this case, the Board finds that Diagnostic Code 7308 is 
the most appropriate rating code under which to rate the 
veteran's service-connected subtotal gastric resection with 
post-operative residuals and small bowel obstruction.  
Diagnostic Code 7308 specifically contemplates the actual 
site of pathology within the abdominal region, as well as the 
actual surgical procedure that the veteran has undergone (a 
gastrectomy), and contemplates various symptomatology or 
residuals associated post-operatively with such a surgical 
procedure.  

Diagnostic Code 7308 provides a (maximum) 60 percent 
disability rating for severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  Diagnostic Code 7308 provides 
a 40 percent disability rating for moderate postgastrectomy 
syndrome manifested by less frequent (than that described in 
the criteria for a 60 percent rating) episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  38 C.F.R. § 4.114. 

The veteran was originally service connected for a duodenal 
ulcer.  He underwent a subtotal gastric resection in 1962.  
Since then, he has been rated as 40 percent disabled for 
subtotal gastric resection with post-operative residuals and 
small bowel obstruction.  In June 1991, the veteran filed a 
claim for increased rating.  He points out that he has 
undergone five surgeries over the years, including in April 
and June 1991.  He contends that he is "still having 
problems" or "exacerbations" with this disability, 
including pain with lifting and stretching.  

After a review of all the lay and medical evidence in this 
case, whether or not particularly identified in this 
decision, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent under Diagnostic Code 7308.  38 C.F.R. § 4.114.  The 
weight of the evidence demonstrates that the veteran's 
service-connected subtotal gastric resection with post-
operative residuals and small bowel obstruction is manifested 
by not more than moderate postgastrectomy syndrome, as 
evidenced by symptomatology of less frequent episodes of 
epigastric disorders than that described under the criteria 
for a 60 percent rating, with characteristic mild circulatory 
symptoms after meals, and with abdominal tenderness.  A 40 
percent disability rating under Diagnostic Code 7308 even 
contemplates symptoms of diarrhea and weight loss, which the 
veteran is not shown to have.  The record reflects that the 
veteran weighed 245 pounds in 1991 (characterized by the 
examiner as obese), and weighed 230 pounds in April 2002; the 
veteran reported in April 2002 that his weight had been 
stable.  With regard to the severity of symptoms, at a VA 
compensation examination in April 2002 the veteran reported 
that he became fatigued after eating, so had to lie down; he 
vomited if he ate a little too much; and he experienced 
cramping abdominal pain at least 3 to 4 times a week, as well 
as chronic discomfort in the epigastric area.  

The Board finds that a preponderance of the evidence is 
against a rating in excess of 40 percent because the weight 
of the evidence demonstrates that the veteran's service-
connected subtotal gastric resection with post-operative 
residuals and small bowel obstruction has not been manifested 
by sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, or weight loss with malnutrition and 
anemia.  The veteran denied symptoms of anemia or weight loss 
at various VA examinations, including in April 2002 and 
January 1999, and the medical evidence is otherwise negative 
for anemia or any significant weight loss.  While the veteran 
reported in April 2002 that he experienced vomiting, this was 
noted to be only when he eats too much, while previous 
complaints relating to vomiting were noted prior to surgical 
treatment for alleviation of symptoms.  Nausea was noted in 
January 1999 to be associated with certain foods which he 
knows to avoid (milk and chocolate); therefore, while the 
veteran's disability may under some conditions manifest a 
single symptom analogous to nausea, this is shown in only 
certain circumstances, and is not shown to be accompanied by 
other symptoms, including weight loss with malnutrition and 
anemia, as contemplated by a 60 percent rating under 
Diagnostic Code 7308.  38 C.F.R. § 4.114.  For these reasons, 
the Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 40 percent under 
Diagnostic Code 7308.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.110-
4.113, 4.114, Diagnostic Code 7308.

38 C.F.R. § 4.113 states that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do no lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses is to be avoided).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issue on appeal; however, as the 
preponderance of the evidence is against the veteran's claim 
for increase, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this issue on that basis.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102. 

III.  TDIU

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability or disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  A total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by any non-service-connected disabilities.  
See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  The issue is whether the 
veteran's service-connected disability or disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the central inquiry in 
determining whether a veteran is entitled to a TDIU is 
whether service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  The test of individual 
unemployability is whether the veteran, as a result of his 
service-connected disabilities alone, is unable to secure or 
follow any form of substantially gainful occupation which is 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; Hatlestad, 5 Vet. 
App. 524. 

In a November 1995 substantive appeal, the veteran contended 
that he experienced gastrointestinal and lifting problems as 
a result of his multiple surgeries for his service-connected 
subtotal gastric resection with post-operative residuals and 
small bowel resection.  He contends that the multiple 
surgeries on his abdomen have resulted in muscle damage and 
residual painful surgical scars, which have left him unable 
to work as a U.S. Post Office employee.

After a review of the evidence, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran's service-connected disability (subtotal gastric 
resection with post-operative residuals and small bowel 
resection) precludes him from engaging in all types of 
substantially gainful employment consistent with his 
education and occupational background.  The record reflects 
that the veteran graduated high school, and worked for the 
U.S. Postal Service as a mail handler from 1982 to about 
1991.  In September 1993 the veteran was found by the U.S. 
Postal Service to be unemployable.  

With regard to the impact of the veteran's service-connected 
disability on the ability to obtain or maintain substantially 
gainful employment, the Board notes that the veteran has 
undergone multiple procedures over the years for 
symptomatology associated with his service-connected subtotal 
gastric resection with post-operative residuals and small 
bowel resection.  The veteran's service-connected disability 
is manifested by symptoms that include tenderness, chronic 
discomfort in the epigastric area, cramping abdominal pain at 
least 3 to 4 times a week, fatigue after meals, and nausea 
under certain circumstances.  The report of VA stomach 
examination in April 2002 attributes most of the veteran's 
disabling symptoms to his service-connected disability.  The 
April 2002 VA examiner offered the opinion that the veteran 
has "obviously been disabled because of the GI symptoms 
referable to surgery and to the ulcer and forced to go on 
disability from his post office job, and to the present time 
that he is not able to work due to fatigue and continuing GI 
symptoms." 

The medical opinion evidence of record reflects that the 
veteran is precluded from working due to both service-
connected and non-service-connected disabilities.  For 
example, medical records associated with the claim for 
disability against the U.S. Postal Service reflect various 
medical diagnoses that in the opinion of the examiner limited 
the veteran to a sedentary lifestyle; these disorders 
included massive abdominal adhesions, multiple abdominal 
surgeries secondary to bowel obstruction, a history of 
chronic reflux, and a history of chronic low back pain from a 
herniated disc and degenerative disc disease.  In this case, 
even though the medical opinion evidence shows a significant 
non-service-connected disability of a back disorder, the 
evidence does not clearly attribute the veteran's 
unemployability to the non-service-connected disability.  The 
April 2002 VA examiner's opinion especially emphasizes the 
role of the veteran's service-connected disability in 
rendering him unemployable.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).  

As the evidence is in relative equipoise on the question of 
whether the veteran's service-connected disabilities preclude 
him from engaging in all types of substantially gainful 
employment consistent with his education and occupational 
background, the Board finds that, with the resolution of 
reasonable doubt in the veteran's favor, the criteria for the 
assignment of a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16. 



IV.  Extension of Benefits for a Temporary Total Disability 
Rating 
for a Period of Convalescence under 38 C.F.R. § 4.30

Under the provisions of 38 C.F.R. § 4.30, a total rating (100 
percent) may be granted following hospital discharge, when it 
is established by report at hospital discharge, that 
entitlement is warranted effective from the date of hospital 
admission, and continuing for a period of one, two, or three 
months from the first day of the month following such 
hospital discharge if the hospital treatment of the service-
connected disability results in: (1) Surgery necessitating 
post hospital convalescence; the initial grant of a total 
rating will be limited to one month with one or two 
extensions of periods of one month each in exceptional cases; 
(2) Surgery with severe postoperative residuals shown at 
hospital discharge, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more shown at 
hospital discharge or performed on an outpatient basis.  
Initial grants may be for one, two or three months for all 
bases of convalescence, and extensions 1, 2, or 3 months 
beyond the initial 3 months my be extended for all bases of 
convalescence.  Extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made for the above-
stated bases for convalescence of surgery with severe 
postoperative residuals or for immobilization by case.  The 
Court has determined that the inability to return to any 
employment would, in fact, show a need for continuing 
convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291, 296-297 (1995).  

The evidence in this case reflects that in July 1991, during 
a period of VA hospitalization from July 26, 1991 to 
September 4, 1991, the veteran underwent an exploratory 
laparatomy with lysis of adhesions, Roux-En-Y 
gastrojejunostomy, and right colectomy.  The RO has granted a 
temporary total rating for the post-operative period from 
October 1, 1991 (the beginning of the month following 
discharge in September 1991) through January 31, 1992.  

The veteran contends that an additional extension of a 
temporary total rating under 38 C.F.R. § 4.30 (beyond January 
31, 1992) is warranted on the basis of the need for 
convalescence for the period following the July 1991 surgery.  
He specifically contends that the evidence demonstrates that 
he was unable to work during the relevant post-operative 
period in 1992.  The veteran contends that the medical 
opinion evidence, including multiple indications by 
physicians, shows that he was unable to return to any 
employment during this period.  

After a review of the evidence, the Board finds that the 
weight of the evidence for and against the claim is in 
relative equipoise on the question of whether the veteran's 
July 1991 surgery required convalescence through September 4, 
1992.  The evidence includes multiple physician notes during 
the relevant period in 1992, as well as during the following 
year in 1993, that indicated that the veteran was not able to 
return to work because of his symptoms.  As late as July 
1992, a VA physician indicated in writing that the veteran 
would need to be out of work for another 6 months.  There is 
some conflicting unfavorable evidence that either indicates 
the veteran was able to work in January 1992, or that he was 
not "disabled" as of May 1992 (SSA records), or had no 
restrictions on activity (May 1992 VA discharge summary).  As 
the weight of the evidence for and against the claim is in 
relative equipoise, the Board will resolve such reasonable 
doubt in favor of the veteran to find that the criteria for 
an extension of a temporary total rating under 38 C.F.R. § 
4.30 for convalescence for the period from February 1, 1992 
through September 30, 1992 have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.30.  
This favorable decision represents a full grant of benefits 
under the provisions of 38 C.F.R. § 4.30.  The extension of a 
temporary total rating through September 30, 1992 represents 
the maximum extension of time (a maximum of 6 months beyond 
an initial period of up to 6 


months from discharge from hospitalization on September 4, 
1991) permitted under the governing regulation for a 
temporary total rating based on post-operative convalescence.  
38 C.F.R. § 4.130(b)(2) (2002). 


ORDER

A schedular disability rating in excess of 40 percent for 
service-connected subtotal gastric resection with post-
operative residuals and small bowel obstruction is denied. 

A TDIU is granted, subject to the criteria governing the 
payment of monetary awards. 

A temporary total rating under 38 C.F.R. § 4.30 is granted 
for the period from February 1, 1992 through September 30, 
1992, subject to the criteria governing the payment of 
monetary awards.


	                        
____________________________________________
	Jeffrey D. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



